 


113 HR 644 IH: Delaware River Basin Conservation Act of 2013
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 644 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2013 
Mr. Carney (for himself, Mr. Andrews, Mr. Cartwright, Mr. Dent, Mr. Fitzpatrick, Mr. Gibson, Mr. Holt, Mr. LoBiondo, Mr. Meehan, Mr. Runyan, and Ms. Schwartz) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of the Interior to establish a program to build on and help coordinate funding for restoration and protection efforts of the 4-State Delaware River Basin region, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Delaware River Basin Conservation Act of 2013.  
2.FindingsCongress finds that— 
(1)the Delaware River Basin is a national treasure of great cultural, environmental, and ecological importance;  
(2)the Basin contains over 12,500 square miles of land in the States of Delaware, New Jersey, New York, and Pennsylvania, including nearly 800 square miles of bay and more than 2,000 tributary rivers and streams;  
(3)the Basin is home to more than 8,000,000 people who depend on the Delaware River and the Delaware Bay as an economic engine, a place of recreation, and a vital habitat for fish and wildlife;  
(4)the Basin provides clean drinking water to more than 15,000,000 people, including New York City, which relies on the Basin for approximately half of the drinking water supply of the city, and Philadelphia, whose most significant threat to the drinking water supply of the city is forest clearing in the Upper Basin, according to a study conducted by the Philadelphia Water Department;  
(5)almost 180 species of fish and wildlife are considered special status species in the Basin due to habitat loss and degradation, particularly sturgeon, eastern oyster, and red knots, which have been identified as unique species in need of habitat improvement;  
(6)the Basin provides habitat for over 200 resident and migrant fish species, includes significant recreational fisheries, and is a prolific source of eastern oyster, blue crab, and the largest population of the American horseshoe crab;  
(7)the annual value of commercial Eastern oyster landings for the Delaware Estuary is $3,700,000 per year in 2010 dollars, making it the fourth-most lucrative fishery in the Delaware River Basin watershed, and oyster populations are rebounding despite many years of below-average biological recruitment due, in part, to pollution and disease;  
(8)the Delaware Bay has the second largest concentration of shorebirds in North America and is designated as 1 of the 4 most important shorebird migration sites in the world;  
(9)the Basin, 50 percent of which is forested, also has 1,000,000 acres of wetland, more than 126,000 acres of which are recognized as internationally important, resulting in a landscape that provides essential ecosystem services, including recreation, commercial, and water quality benefits;  
(10)much of the remaining exemplary natural landscape in the Basin is vulnerable to further degradation, as the Basin gains approximately 14 square miles of developed land annually, and with new development, urban watersheds are increasingly covered by impervious surfaces, amplifying the quantity of polluted runoff into rivers and streams;  
(11)the Delaware River is the longest undammed river east of the Mississippi, and a critical component of the National Wild and Scenic Rivers System in the Northeast;  
(12)management of water volume in the Basin is critical to flood mitigation and habitat for fish and wildlife, and following 3 major floods along the Delaware River since 2004, the Governors of the States of Delaware, New Jersey, New York, and Pennsylvania have called for natural flood damage reduction measures to combat the problem, including restoring the function of riparian corridors;  
(13)the Delaware River Port Complex (including docking facilities in the States of Delaware, New Jersey, and Pennsylvania) is one of the largest freshwater port in the world, the Port of Philadelphia handles the largest volume of international tonnage and 70 percent of the oil shipped to the East Coast, and the Port of Wilmington, a full-service deepwater port and marine terminal, is the busiest terminal on the Delaware River, handling more than 400 vessels per year with an annual import/export cargo tonnage of more than 4,000,000 tons;  
(14)the Delaware Estuary, where freshwater from the Delaware River mixes with saltwater from the Atlantic Ocean, is 1 of the largest and most complex of the 28 estuaries in the National Estuary Program, and the Partnership for the Delaware Estuary works to improve the environmental health of the Delaware Estuary;  
(15)the Delaware River Basin Commission is a Federal-interstate compact government agency charged with overseeing a unified approach to managing the river system and implementing important water resources management projects and activities throughout the Basin that are in the national interest;   
(16)restoration activities in the Basin are supported through several Federal and State agency programs, and funding for those important programs should continue and complement the establishment of the Delaware River Basin Restoration Program, which is intended to build on and help coordinate restoration and protection funding mechanisms at the Federal, State, regional, and local levels; and 
(17)the existing and ongoing voluntary conservation efforts in the Delaware River Basin necessitate improved efficiency and cost-effectiveness, as well as increased private-sector investments and coordination of Federal and non-Federal resources.  
3.DefinitionsIn this Act: 
(1)BasinThe term Basin means the 4–State Delaware Basin region, including all of Delaware Bay and portions of the States of Delaware, New Jersey, New York, and Pennsylvania located in the Delaware River watershed.  
(2)Basin StateThe term Basin State means each of the States of Delaware, New Jersey, New York, and Pennsylvania.  
(3)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.  
(4)FoundationThe term Foundation means the National Fish and Wildlife Foundation, a congressionally chartered foundation established by section 2 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701).  
(5)Grant programThe term grant program means the Delaware River Basin restoration grant program established under section 5.  
(6)ProgramThe term program means the Delaware River Basin restoration program established under section 4.  
(7)Restoration and protectionThe term restoration and protection means the conservation, protection, and enhancement of fish and wildlife, as well as the habitats of fish and wildlife.  
(8)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director.  
(9)ServiceThe term Service means the United States Fish and Wildlife Service.  
4.Program establishment 
(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program to be known as the Delaware River Basin restoration program.  
(b)DutiesIn carrying out the program, the Secretary shall— 
(1)draw on existing and new management plans for the Basin, or portions of the Basin, and work in consultation with applicable management entities, including representatives of the Partnership for the Delaware Estuary, the Delaware River Basin Commission, the Federal Government, and other State and local governments, and regional and nonprofit organizations, as appropriate, to identify, prioritize, and implement restoration and protection activities within the Basin;  
(2)adopt a basin-wide strategy that— 
(A)supports the implementation of a shared set of science-based restoration and protection activities developed in accordance with paragraph (1);  
(B)targets cost-effective conservation projects;   
(C)supports measurable conservation efforts; and 
(D)maximizes conservation outcomes with no net gain of Federal full-time equivalent employees;  
(3)establish the grant program in accordance with section 5; and  
(4)provide for technical assistance in accordance with this Act.  
(c)CoordinationIn establishing the program, the Secretary shall consult, as appropriate, with— 
(1)the heads of Federal agencies, including— 
(A)the Administrator of the Environmental Protection Agency;  
(B)the Administrator of the National Oceanic and Atmospheric Administration;  
(C)the Chief of the Natural Resource Conservation Service;  
(D)the Chief of Engineers of the Corps of Engineers; and  
(E)the head of any other applicable agency;  
(2)the Governors of the Basin States;  
(3)the Partnership for the Delaware Estuary;  
(4)the Delaware River Basin Commission;  
(5)fish and wildlife joint venture partnerships; and  
(6)other public agencies and organizations with authority for the planning and implementation of conservation strategies in the Basin.  
(d)PurposesThe purposes of the program include— 
(1)coordinating restoration and protection activities among Federal, State, local, and regional entities and conservation partners throughout the Basin;  
(2)carrying out coordinated restoration and protection activities throughout the Basin and Basin States— 
(A)to sustain and enhance fish and wildlife habitat restoration and protection activities;  
(B)to improve and maintain water quality to support fish and wildlife, as well as the habitats of fish and wildlife;  
(C)to sustain and enhance water management and flood damage mitigation improvements to benefit fish and wildlife habitat;  
(D)to improve opportunities for public access and recreation in the Basin;  
(E)to encourage environmentally sensitive land use planning and development;  
(F)to increase the capacity to implement coordinated restoration and protection activities in the Basin by conducting public outreach and education and promoting citizen involvement; and  
(G)to increase scientific capacity to support the planning, monitoring, and research activities necessary to carry out coordinated restoration and protection activities; and  
(3)providing competitive grants for technical assistance to carry out restoration and protection activities in the Basin, with priority given to activities with multiple benefits, as described in paragraph (2).  
5.Grants and assistance 
(a)Delaware river basin restoration programTo the extent that funds are available to carry out this section, the Secretary shall establish a grant program to be known as the Delaware River Basin restoration grant program to provide competitive matching grants of varying amounts to State and local governments, nonprofit organizations, community organizations, institutions of higher education, and other eligible entities to carry out activities described in section 4(d).  
(b)CriteriaThe Secretary, in consultation with the organizations described in section 4(c), shall develop criteria for the grant program to help ensure that activities funded under this section accomplish 1 or more of the following: 
(1)Restoration or protection of fish and wildlife and the habitats of fish and wildlife.  
(2)Improvement or protection of water quality by reducing pollutants and restoring headwater areas and drinking water basins.  
(3)Improvement of the management of water volume and mitigation of flood damage to support the ecological needs of fish and wildlife and the habitats of fish and wildlife.  
(4)Inclusion of priority needs or actions identified in the basin-wide strategy adopted under section 4(b)(2).  
(5)Inclusion of restoration and protection activities with multiple benefits in the Basin, including habitat, water quality, and flood damage mitigation.  
(c)Cost sharing 
(1)Federal shareThe Federal share of the cost of a project funded under the grant program shall not exceed 50 percent of the total cost of the activity, as determined by the Secretary.  
(2)Non-Federal shareThe non-Federal share of the cost of a project funded under the grant program may be provided in cash or in the form of an in-kind contribution of services or materials.  
(d)Administration 
(1)In generalThe Secretary may enter into an agreement to manage the grant program with the National Fish and Wildlife Foundation or a similar organization that offers grant management services.  
(2)FundingIf the Secretary enters into an agreement under paragraph (1), the organization selected shall— 
(A)for each fiscal year, receive amounts to carry out this section in an advance payment of the entire amount on October 1, or as soon as practicable thereafter, of that fiscal year;  
(B)invest and reinvest those amounts for the benefit of the grant program; and  
(C)otherwise administer the grant program to support partnerships between the public and private sectors in accordance with this Act.  
(3)RequirementsIf the Secretary enters into an agreement with the Foundation under paragraph (1), any amounts received by the Foundation under this section shall be subject to the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701 et seq.), excluding section 10(a) of that Act (16 U.S.C. 3709(a)).  
(e)Technical assistanceThe Secretary may provide, or provide for, technical assistance to carry out this section, on a nonreimbursable basis, to— 
(1)other Federal agencies;  
(2)State and local governments;  
(3)nonprofit organizations;  
(4)community organizations;  
(5)institutions of higher education; or  
(6)other entities, as the Secretary determines to be appropriate.  
6.Annual reportsNot later than 180 days after the date of enactment of this Act and annually thereafter, the Secretary shall submit to Congress a report on the implementation of this Act, including a description of each project that has received funding under this Act. 
7.Authorization of Appropriations 
(a)In generalThe United States Fish and Wildlife Service shall use funds within its existing budgetary authority to carry out this Act.  
(b)UseOf any amount made available each fiscal year to carry out this Act, the Secretary shall use at least 75 percent to carry out the grant program under section 5 including to provide, or provide for, technical assistance under section 5(e).  
 
